711 N.W.2d 313 (2006)
474 Mich. 1069
FLAGSTAR BANK, Plaintiff-Appellant,
v.
CHARTER ONE BANK, Defendant-Appellee, and
Dan Hussan and Lynda L. Hussan, Defendants, and
Land Title of Livingston, Third-Party Defendant.
Docket No. 129615, COA No. 253992.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the application for leave to appeal the August 25, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.